 



Exhibit 10.57

ENGAGEMENT AGREEMENT

THIS AGREEMENT is made the 14th day of January 2005

     
BETWEEN:
  CONSOLIDATED WATER CO. LTD.,
a Cayman Islands company having its registered office at
Trafalgar Place, West Bay Road
P.O. Box 1114 GT, Grand Cayman, B.W.I.
(“the Company”)
 
   
AND:
  GERARD PEREIRA
of P. O. Box 11892 APO, Grand Cayman, B.W.I.
(“the Vice-President”)

IT IS AGREED:-

Engagement



1.   The Vice-President is engaged as Vice-President of Engineering for two
(2) years commencing on the 1st day of January, 2004 subject to the termination
provisions set out in Clauses 17 and 18 and the renewal provisions set out in
Clause 19.

Remuneration



2.   The Vice-President’s remuneration will be US$100,000.00 per annum payable
semi-monthly in arrears and the Company will provide the Vice-President with a
motor vehicle which, in the sole opinion of the Company, is suitable for the
discharge of the Vice-President’s duties under this Agreement and will meet all
operating costs of such vehicle.



3.   In addition, during the term of this Agreement, the Company will pay the
full cost of providing medical insurance, as generally provided for the
Company’s employees from time to time, for the Vice-President and his wife and
dependants.



4.   Subject to approval of the members of the Company at the Company’s next
annual general meeting, the Vice President will be allowed to participate in the
Company’s Employee Share Incentive Plan.



5.   In addition, during the term of this Agreement, the Company will make
contributions to a pension scheme, of the Vice-President’s choice but approved
pursuant to the National Pensions Law of the Cayman Islands, in the same manner
and on the same basis as it makes contributions from time to time, in respect of
its other employees pursuant to the National Pensions Law on a maximum salary
base of CI$60,000.00 per annum.

 



--------------------------------------------------------------------------------



 



6.   The Vice-President’s remuneration will be reviewed as of January 1st each
year by the Company’s Board of Directors (“the Board”) who may grant an increase
but must not reduce the Vice-President’s salary below the level set out in
Clause 2.



7.   Further, for each completed financial year beginning with the financial
year 2004, the Vice-President will be paid not later than 28th February
following the end of each financial year, a performance bonus calculated as 2.5%
of the Company’s Incremental Net Profit for that year. For the purposes of this
Clause “the Company’s Incremental Net Profit” means the amount, if any, by which
the Company’s net profits (calculated before charging this bonus and before
charging dividends or crediting any amount accruing from the re-valuation of the
Company’s assets) for the relevant financial year exceeds the highest annual net
profit earned by the Company in any prior financial year. In no event, however,
may this bonus exceed 40% of the Vice-President’s annual salary paid pursuant to
Clause 2.       The Performance Bonus, if any, will be paid:



  (a)   in cash; or     (b)   subject to approval of the members of the Company
at the Company’s next annual general meeting, in ordinary shares of the Company
valued at the market price at the close of trading on December 31st of the
relevant financial year (or if that day is not a trading day, at the close of
trading on the preceding trading day); or     (c)   as a combination of both, at
the Vice-President’s election.         If the approval required under (b) above
is not obtained, the Performance Bonus will be paid entirely in cash.

Responsibilities



8.   The Vice-President’s work will be performed mainly in West Bay, Grand
Cayman.       The Company reserves the right to transfer the Vice-President to
any other place of business which it may establish in the Cayman Islands.



9.   The Vice-President must devote the whole of his time to the Company’s
business and must use his best endeavours to promote the Company’s interest and
welfare.       The Vice-President must direct, administer and co-ordinate all
engineering activities of the Company, establish or recommend to management
strategic goals, objectives and policies for the Engineering Department, ensure
that accurate and timely information is available for management and/or Board
use and carry out any further duties reasonably required of and assigned to him
by the Chief Executive Officer all of which he must discharge in accordance with
directions of the Chief Executive Officer.       The Vice-President’s powers and
responsibilities include the following:-

-2-



--------------------------------------------------------------------------------



 



  (a)   Directing and managing the day-to-day activities of the Engineering
Department, including plant design, drawing and specifications preparation,
plant construction, technical support, sales proposals, and purchase order
processing;     (b)   Staying current with desalination plant technology and
endeavouring to incorporate new and more cost-efficient technology in the
Company’s plant designs in order to maximise the profitability of the plant;    
(c)   Preparing and being responsible for project cost estimates and
expenditure;     (d)   Assisting the Vice President of Finance to prepare the
operating and capital expenditure budgets for the Engineering Department;    
(e)   Assisting the Chief Executive Officer to prepare proposals and cost
estimates for new projects;     (f)   Overseeing the supervision of subordinate
personnel, which includes work allocation, training, and problem resolution,
evaluating performance and making recommendations for personnel actions and
motivating employees to achieve peak productivity and performance;     (g)  
Seeking and analysing feedback and data from operations personnel on product
performance, and implementing design improvements based on this feedback;    
(h)   Conducting regular visits to project sites to monitor the performance of
staff and product quality, and implementing policies and procedures improvements
as necessary;     (i)   Preparing and presenting monthly operations reports on
the activities of the Engineering Department to management and the Board;    
(j)   Carrying out any special projects which may be assigned to the Vice
President from time to time.



    The Vice-President must perform his duties under this Agreement during
normal business hours from Monday to Friday inclusive (except on bank holidays)
but he accepts that his duties, which include travelling on the Company’s
business both within the Cayman Islands and abroad, may, from time to time,
require work to be undertaken on Saturdays, Sundays and bank and public
holidays.       The Vice-President must not directly or indirectly engage in any
activities or work which are deemed by the Board to be detrimental to the best
interests of the Company, provided however, that the Company consents to the
Vice President’s continued involvement as a shareholder and director of: -



      Barnes Dance Academy Ltd.



10.   In case of inability to work due to illness or injury, the Vice-President
must notify the Company immediately and produce a medical certificate for any
absence longer than ten working days.

-3-



--------------------------------------------------------------------------------



 



11.   The Vice-President is entitled to up to ten (10) days sick leave per year
without a medical certificate.

Holidays



12.   The Vice-President is entitled, during every calendar year to the
following holidays during which his remuneration will continue to be payable:-



  (a)   all public holidays in the Cayman Islands, and     (b)   four (4) weeks
vacation to be taken at a time to be approved by the Chief Executive Officer.

Reimbursement of Expenses/Fees Earned



13.   (a) All expenses for which the Vice-President claims reimbursement must be
in accordance with any policies established by the Board from time to time and
must be within the operating budgets approved by the Board. The Company must
reimburse the Vice-President for the costs incurred by the Vice-President in his
performance of his duties on production of the necessary vouchers or, if he is
unable to produce vouchers, on the Vice-President’s proving, to the Chief
Executive Officer’s satisfaction, the amount he has spent for those purposes.



  (b)   Any fees and payments received by the Vice-President for or in relation
to acting as director or officer of a subsidiary or affiliate of the Company
will be the property of the Company and the Vice-President must account to the
Company for it.

Non-Competition



14.   The Vice-President agrees, as a separate and independent agreement, that
he will not during any period for which he is entitled to remuneration under
this Agreement, whether for his own account or for the account of any other
person, firm or body corporate, either alone or jointly with or as director,
manager, agent or employee of or as consultant to any person, firm or body
corporate, directly or indirectly, carry on or be engaged or concerned or
interested in any person firm or body corporate who conducts business identical
to or similar to that conducted by the Company in any jurisdiction in which the
Company carries on business (whether directly or indirectly).

Company Information, Documents, Confidentiality, and Non-Solicitation



15   (a) All information, documents, books, records, notes, files, memoranda,
reports, customer lists and other documents, and all copies of them, relating to
the Company’s business or opportunities which the Vice-President keeps, prepares
or conceives or which become known to him or which are delivered or disclosed to
him or which, by any means come into his possession, and all the Company’s
property and equipment are and will remain the Company’s sole and exclusive
property both during the term of this Agreement and after the termination or
expiration hereof;

-4-



--------------------------------------------------------------------------------



 



  (b)   If this Agreement is terminated for any reason, or if the Company at any
time requests, the Vice-President must promptly deliver to the Company the
originals and all copies of all relevant documents that are in his possession,
custody or control together with any other property belonging to the Company.
Should the Vice-President require access to copies of those documents for any
reasonable purpose, the Company must provide them on his request;     (c)   The
Vice-President must not, at any time during the term of this Agreement or within
one year after its termination or expiration, either for his own account or for
the account of any other person, firm or company, solicit, interfere with or
endeavour to entice away from the Company any person, firm or company who, at
any time during the currency of this Agreement was an employee, customer or
supplier of or was in the habit of dealing with the Company.



16.   Except where such information is a matter of public record or when
required to do so by law, the Vice-President must not, either before or after
this Agreement ends, disclose to any person any information relating to the
Company or its customers of which he becomes possessed while acting as
Vice-President.

Termination



17.   This Agreement will terminate and, except to the extent previously
accrued, all rights and obligations of both parties under it will cease if any
of the following events occurs:-



  (a)   The Vice-President dies.     (b)   The Vice-President is adjudicated
bankrupt or makes any arrangement or composition with his creditors.     (c)  
The Vice-President gives six (6) months written notice of termination to the
Company.



18.   (a) The Company may, by written notice, terminate this Agreement with
immediate effect if the Vice-President conducts himself in a manner that would
justify immediate dismissal of an employee in accordance with the Labour Law
and, except to the extent previously accrued, all rights and obligations of both
parties under this Agreement will cease.



  (b)   If through physical or mental illness, the Vice-President is unable to
discharge his duties for sixty (60) successive days, as to which a certificate
by any doctor appointed by the Company will be conclusive, then



  (i)   the Vice-President will be relieved of his duties, his salary reduced to
US$1,000.00 per annum and his bonus entitlement suspended, but     (ii)   the
Company will continue to pay the full cost of providing medical insurance for
the Vice-President and his wife and dependants together with pension

-5-



--------------------------------------------------------------------------------



 



      contributions (such contributions to be equal to the pension contribution
made on behalf of the Vice-President for the previous financial year of the
Company),



      until the Vice-President is able once again to resume his duties in full.
        If this incapacity continues for a period of two years (including the
60-day period referred to above) the Vice-President’s employment will be deemed
to have been terminated by mutual consent at the expiration of that period.

Renewal



19.   On or before June 30, 2005, the Chief Executive Officer may, in his sole
discretion offer to renew this Agreement for a further term not exceeding two
years.

Notices



20.   Any notice to be served under this Agreement must be in writing and will
be deemed to be duly served if it is handed personally to the Secretary of the
Company or to the Vice-President as the case may be, or if it is sent by
registered post to the addressee at the relevant address at the head of this
Agreement. A notice sent by post will be deemed to be served on the third day
following the date on which it was posted.

Previous Agreements Superseded



24.   This Agreement supersedes all prior contracts and understandings between
the parties except that benefits earned or accrued under prior contracts are not
extinguished or affected.

Waiver



25.   No change or attempted waiver of any of the provisions of this Agreement
will be binding unless in writing and signed by the party against whom it is
sought to be enforced.

Severability of Provisions



26.   Whenever possible, each provision of this Agreement must be interpreted in
such manner as to be effective and valid. If any provision of this Agreement or
the application of it is prohibited or is held to be invalid, that prohibition
or invalidity will not affect any other provision, or the application of any
other provision which can be given effect without the invalid provision or
prohibited application and, to this end, the provisions of this Agreement are
declared to be severable.

Headings



27.   The headings in this Agreement are included for convenience only and have
no legal effect.

-6-



--------------------------------------------------------------------------------



 



Applicable Law and Jurisdiction



28.   This Agreement must be construed and the legal relations between the
parties determined in accordance with the laws of the Cayman Islands to the
jurisdiction of the courts of which the parties agree to submit.

      EXECUTED for and on behalf of
CONSOLIDATED WATER CO LTD.
by:   CONSOLIDATED WATER CO. LTD. in the presence of:           /s/ Margaret
Julier-Godet

--------------------------------------------------------------------------------

Witness   /s/ Frederick W. McTaggart

--------------------------------------------------------------------------------

Director       EXECUTED by GERARD PEREIRA
in the presence of:           /s/ Kenneth Crowley

--------------------------------------------------------------------------------

Witness   /s/ Gerard Pereira

--------------------------------------------------------------------------------

GERARD PEREIRA

-7-